Exhibit 10.1

TRIANGLE CAPITAL CORPORATION

2012 CASH INCENTIVE PLAN

1. Purpose of the Plan

The purpose of the Triangle Capital Corporation 2012 Cash Incentive Plan (the
“Umbrella Plan”) is to advance the interests of Triangle Capital Corporation
(the “Company”) and its stockholders by providing incentives in the form of cash
bonus awards to certain officers and other employees of the Company and its
Subsidiaries. The Umbrella Plan is intended to enable the Company to attract and
retain appropriate executive talent and to motivate such officers to manage and
grow the Company’s business and to attain the performance goals articulated
under the Umbrella Plan.

2. Definitions

(a) “Award” means a cash award granted pursuant to the Umbrella Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

(d) “Committee” means the Compensation Committee of the Board, or any successor
thereto or any other committee designated by the Board to assume the obligations
of the Committee hereunder.

(e) “Company” means Triangle Capital Corporation, a Maryland corporation, and
its Subsidiaries.

(f) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m) of the Code and the Regulations
promulgated thereunder; provided, however, that the term “Covered Officer” shall
not include any such individual who is designated by the Committee, in its
discretion, at the time of any Award under the Umbrella Plan or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company or to the taxable year of the
Company in which any applicable Award hereunder will be paid and (ii) any
individual who is designated by the Committee, in its discretion, at the time of
any Award or at any subsequent time, as reasonably expected to be such a
“covered employee” with respect to the current taxable year of the Company or
with respect to the taxable year of the Company in which any applicable Award
hereunder will be paid.

(g) “Effective Date” means the date on which the Umbrella Plan takes effect in
accordance with Section 12 hereof.

(h) “Participant” means an employee of the Company or any of its Subsidiaries
who is selected by the Committee to participate in the Umbrella Plan pursuant to
Section 4 hereof.

(i) “Performance Period” means the Company’s fiscal year or any portion (or
multiples) thereof designated by the Committee as a Performance Period.

(j) “Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of
the Code (or any successor section thereto).



--------------------------------------------------------------------------------

3. Administration

(a) General. The Umbrella Plan shall be administered by the Committee. The
Committee shall have the authority to select the employees to be granted Awards
under the Umbrella Plan, to determine the size and terms of an Award (subject to
the limitations imposed on Awards in Section 5 below), to modify the terms of
any Award that has been granted, to determine the time when Awards will be made,
the amount of any payments pursuant to such Awards and the Performance Period to
which they relate, to determine any employment restrictions on actual receipt of
payments pursuant to Awards, to establish performance objectives in respect of
such Performance Periods and to determine whether such performance objectives
were attained. The Committee is authorized to interpret the Umbrella Plan, to
establish, amend and rescind any rules and regulations relating to the Umbrella
Plan, and to make any other determinations that it deems necessary or desirable
for the administration of the Umbrella Plan. The Committee may correct any
defect or omission or reconcile any inconsistency in the Umbrella Plan in the
manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the
Umbrella Plan, as described herein, shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned.
Determinations made by the Committee under the Umbrella Plan need not be uniform
and may be made selectively among Participants, whether or not such Participants
are similarly situated. The Committee shall have the right to deduct from any
payment made under the Umbrella Plan any federal, state, local or foreign income
or other taxes or obligations required by law to be withheld with respect to
such payment.

(b) Covered Officers. Any discretion exercised under the Umbrella Plan affecting
any Award to a Covered Officer shall be subject in all events to Section 162(m)
of the Code, unless the Committee makes a specific determination that such Award
is not intended to comply with Section 162(m) of the Code.

4. Eligibility and Participation

The Committee shall determine the employees who shall be Participants for any
Performance Period. The designation of Participants shall be made individually
or by groups or classifications of employees, as the Committee deems
appropriate.

5. Awards

(a) Scope. Each year the Committee will establish award opportunities and
performance targets for Participants for the determination of potential awards
hereunder. Award opportunities shall be set as a percentage of base salary.
Following the close of a Performance Period, the Committee shall evaluate the
Company’s actual performance against the performance targets to determine the
actual bonus to be paid.

(b) Performance Goals. Awards to Participants shall be based solely upon the
attainment of performance targets related to one or more performance goals
selected by the Committee from among the goals specified below. For purposes of
this Section 5, the formula on which performance targets are based with respect
to Awards under this Umbrella Plan shall be limited to one or more of the
following Company, Subsidiary, operating unit or division financial performance
measures:

 

  •  

total investment income;

 

  •  

total net investment income;

 

  •  

net investment income per share;

 

  •  

realized and unrealized gains and losses;

 

  •  

net increase in net assets resulting from operations per share;

 

  •  

overall credit performance of the investment portfolio;

 

  •  

liquidity;

 

  •  

operating efficiency performance;



--------------------------------------------------------------------------------

  •  

growth and diversification of the overall investment portfolio;

 

  •  

sustaining and growing dividend distributions to stockholders;

 

  •  

return on average stockholders’ equity;

 

  •  

net asset value;

or any combination thereof. Each goal may be expressed on an absolute and/or
relative basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company or any Subsidiary,
operating unit or division of the Company and/or the past or current performance
of other companies, may exclude appropriate pre-determined line items of income
or expense, and in the case of earnings-based measures, may use or employ
comparisons relating to capital, stockholders’ equity and/or shares of common
stock outstanding, or to assets or net assets. The Committee may appropriately
adjust any evaluation of performance under criteria set forth in this
Section 5(b) to exclude any of the following events that occurs during a
performance period: (i) asset impairments or write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, and (vi) the effect of adverse or delayed
federal, state or local governmental or regulatory action; provided that the
Committee commits to make any such adjustments within the 90 day period set
forth in Section 5(d) below.

(c) Maximum Award. With respect to any Covered Officer, the maximum annual
amount of an Award hereunder shall be $3,000,000.

(d) Administration. To the extent necessary to comply with Section 162(m) of the
Code, with respect to grants of Awards to Covered Officers, no later than 90
days following the commencement of each Performance Period (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (1) select the performance goal or goals applicable to the
Performance Period, (2) establish the various targets and bonus amounts which
may be earned for such Performance Period, and (3) specify the relationship
between performance goals and targets and the amounts to be earned by each
Covered Officer for such Performance Period. Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such Performance Period. In determining the
amount earned by a Participant for a given Performance Period, the Committee
shall have the right to adjust the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period; provided, that with respect to any Covered Officer, the
Committee may exercise the discretion described in this sentence only to reduce
the amount otherwise payable to such Covered Officer.

(e) Payment. The amount of the Award payable as determined by the Committee for
the Performance Period shall be paid to the participant at such time as
determined by the Committee in its sole discretion after the end of the
Performance Period, but in all events by such time as is necessary for the
payment to qualify as a “short-term deferral” pursuant to Section 1.409A-1(b)(4)
of the United States Treasury Regulations; provided, that the Committee may
provide for elective deferrals that comply with the requirements of Section 409A
of the Code. Award payments shall be made in cash. Except as the Committee may
otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the Performance Period will result
in the forfeiture of the award by the Participant, and no payments shall be made
with respect thereto.

6. Amendments or Termination

The Committee may amend, alter or discontinue the Umbrella Plan, but no
amendment, alteration or discontinuation shall be made which would impair any of
the rights or obligations under any Award theretofore granted to a Participant
under the Umbrella Plan without such Participant’s consent; provided, however,
that the Committee may amend the Umbrella Plan in such manner as it deems
necessary to permit the granting of Awards meeting the requirements of any
applicable law, rule or regulation.



--------------------------------------------------------------------------------

7. No Right to Employment or Awards

Neither the Umbrella Plan nor any action taken hereunder shall be construed as
giving any Participant or other person any right to continue to be employed by
or perform services for the Company or any Subsidiary, and the right to
terminate the employment of or performance of services by any Participant at any
time and for any reason is specifically reserved to the Company and its
Subsidiaries. No person shall have any claim to be granted any award and there
is no obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant.

8. Offset of Awards

The Committee, in its sole discretion, may reduce any amounts otherwise payable
to any Participant hereunder in order to satisfy any liabilities owed to the
Company or any of its Subsidiaries by the Participant, but only to the extent
any such offset complies with the requirements of Section 409A of the Code and
the guidance issued thereunder.

9. Adjustments Upon Certain Events

In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any Subsidiary, the Committee in its
sole discretion and without liability to any person may make such adjustment, if
any, as it deems to be equitable as to any affected terms of outstanding Awards.

10. Miscellaneous Provisions

The Company is the sponsor and legal obligor under the Umbrella Plan and shall
make all payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case payment shall be made by such Subsidiary, as
appropriate). The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Umbrella Plan, and the Participants’ rights to the
payment hereunder shall be no greater than the rights of the Company’s (or
Subsidiary’s) unsecured creditors. All expenses involved in administering the
Umbrella Plan shall be borne by the Company.

11. Choice of Law

The Umbrella Plan shall be governed by and construed in accordance with the laws
of the State of Maryland applicable to contracts made and to be performed in the
State of Maryland.

12. Effectiveness of the Plan

The Umbrella Plan shall be effective as of the date of its adoption by the
Committee, provided the Umbrella Plan is subsequently approved by the Company’s
stockholders.